Citation Nr: 0637379	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-21 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for post-traumatic service 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from December 1960 to 
December 1964 and from February 1965 to April 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran's original claim for entitlement to 
service connection for PTSD, received in November 1998, was 
denied by the RO as not well grounded by a decision dated in 
April 2000.  However, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), enacted on 
November 9, 2000, eliminated the concept of a well grounded 
claim and provided that a claim for benefits denied as not 
well grounded after July 14, 1999, should be readjudicated.  
Upon readjudication of the veteran's claim in October 2002, 
the RO denied the claim.  The veteran filed a timely notice 
of disagreement to the denial of his claim in February 2003.

The veteran reports that he worked as a radar operator while 
in service.  He also reports the occurrence of various 
traumatic events during his service aboard the USS 
Independence (CVA 62) in 1965; the USS Wainwright (DLG 28) in 
1968, and while onboard the USS Josephus Daniels (DLG 27).  
These events include an initiation ritual (running the 
gauntlet) aboard ship; the capture by the enemy in 1965 of 
Lt. Commander Dent; the loss of an A6 Intruder and a C-1A in 
1965 off the USS Independence in Vietnam; and the loss of an 
F4J in 1968 off the USS Josephus Daniels.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Cohen, 10 Vet. App. at 138; see also 
38 C.F.R. § 3.304(f).  The decision in Cohen also established 
that the adequacy of a stressor to warrant a diagnosis of 
PTSD is a medical determination, not a factual determination 
to be made by adjudicators.  Cohen, 10 Vet. App. at 142.

The U. S. Army and Joint Services Records Research Center 
(JSRCC) researches Navy deck logs and ship histories in an 
attempt to verify claimed stressors.  In order for the RO to 
attempt to verify his claimed stressors, it is imperative 
that the veteran provide specific information regarding his 
alleged stressors.  A Navy ship's deck log is a daily 
chronology of certain events.  The average size of a ship's 
deck log is 100 to 400 pages per month or 1,200 to several 
thousand pages per year.  The veteran must provide the actual 
date on which a claimed stressful event occurred, or at least 
identify the month and year.  Information received from the 
veteran in August 2006 appears to provide sufficient details 
as to alleged stressors as to permit JSRCC to conduct 
meaningful research.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
state whether or not he can provide any 
additional details, such as specific dates, 
for the stressors he has identified.  He 
should also be requested to identify all 
health care providers who have treated him 
for PTSD.  Even if no additional sources of 
treatment records are identified, all 
relevant treatment records compiled since 
April 2003 by the VAMC patronized by the 
veteran should be obtained.  If no 
additional records exist the case file 
should be documented accordingly.

2.  Even if the veteran fails to provide 
any additional details as to his claimed 
stressors, the RO should summarize relevant 
details of stressor events described in 
correspondence from the veteran received in 
June 2003 and August 2006 and request the 
JSRCC to research Navy deck logs and ship 
histories in an attempt to verify the 
claimed stressors.

3.  If information is received to 
corroborate any claimed stressor, the 
veteran should then be scheduled for an 
examination by an appropriate specialist 
regarding the veteran's claim for PTSD.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings should be reported in detail.  
If a diagnosis of PTSD is made, the 
examiner must offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that such disorder 
began during the veteran's military 
service or is related to a stressor which 
has been corroborated.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

